Citation Nr: 0431968	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-25 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for obsessive-compulsive 
disorder (OCD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran; S.M., Ph.D.


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
April 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.


FINDINGS OF FACT

1.  By an October 1997 decision, the RO denied service 
connection for OCD; the veteran was notified of the denial, 
but did not initiate an appeal.

2.  Evidence received since the 1997 rating decision includes 
evidence that is neither duplicative nor cumulative of 
evidence previously of record, and raises a reasonable 
possibility of substantiating the underlying claim of service 
connection.  

3.  The veteran's OCD likely began during active military 
service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
appellant's claim of service connection for OCD.  38 U.S.C.A. 
§§ 1131, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.156 (2004).

2.  The veteran's OCD is the result of disease or injury 
incurred in active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.125(a) (2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim was originally denied by a rating 
decision dated in October 1997.  She did not appeal, and the 
decision thus became final.  38 C.F.R. §§ 20.300, 20.302 
(1997).  The veteran requested that the claim be reopened in 
January 2002.  The claim was denied in September 2002, and 
the veteran appealed to the Board.  38 C.F.R. § 3.156.

The Board must initially consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett, supra.  Further analysis beyond consideration 
of whether the evidence received is new and material is 
neither required nor permitted.  Id. at 1384.  See also 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) issued an opinion which 
overturned the test for materiality established by the United 
States Court of Appeals for Veterans Claims (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  The Board notes 
that 38 C.F.R. § 3.156(a) was amended in August 2001, and 
that amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The request to reopen in the instant appeal was received 
after August 29, 2001; consequently, the amended version of 
38 C.F.R. § 3.156(a) in effect since August 29, 2001 governs 
this case.

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the evidence of record at the time of 
the 1997 denial of the veteran's claim for service connection 
for OCD consisted of the veteran's claim, her service medical 
records (SMRs), and the October 1995 Notice of Decision of 
the Naval Discharge Review Board changing the nature of her 
discharge to "honorable."  Also of record was an undated 
letter, signed by S.J., Ph.D., Clinical Psychologist, stating 
that, in the psychologist's opinion, the veteran's mental and 
emotional status deteriorated markedly during her time in 
service.  A Comprehensive Assessment from the Casa Manzana 
Transitional Living Program and Psychological Rehabilitation 
Program, dated in July 1994, diagnosing, inter alia, OCD, was 
also of record.  Finally, the record contained treatment 
notes from the University of New Mexico Mental Health Center 
dated from March 1991 to July 1994; from W.U., M.D., dated 
July 1992 to October 1997; and the record of a VA mental 
disorders examination given at the VA Medical Center (VAMC) 
in Albuquerque, New Mexico in June 1997.  

Since the October 1997 rating decision, additional evidence 
has been submitted in the form of records from VAMC 
Albuquerque covering the period from July 2000 to December 
2003; a December 2003 statement signed by S.M., Ph.D., 
Licensed Clinical Psychologist; a December 2003 statement 
signed by K.C., Ph.D., Licensed Clinical Psychologist; as 
well as the transcripts of a hearing before a Decision Review 
Officer dated in November 2003, and a Travel Board hearing 
before the undersigned Veterans Law Judge in September 2004.  
Testimony at the Travel Board hearing included that of S.M., 
Ph.D., Licensed Clinical Psychologist.

The Board finds that at least some of the evidence submitted 
is both new and material as defined above.  The previous 
evidence, including the VA examination, indicated that the 
veteran suffered from OCD, but there was no evidence of any 
connection between the veteran's OCD and her period of 
military service.  The September 2004 Travel Board testimony 
of S.M., Ph.D., relates problems with OCD to the veteran's 
period of military service, something that was not 
demonstrated by the medical evidence in 1997.  Accordingly, 
the Board finds that the appellant's claim of entitlement to 
service connection for PTSD is reopened.  38 C.F.R. 
§ 3.156(a).  This requires that the Board proceed to an 
analysis of the underlying claim.

The veteran served in the United States Navy from March 1988 
to April 1990.  Her SMRs indicate that she was referred for a 
psychiatric consult in March 1988, shortly after reporting to 
recruit training.  The examiner found the veteran's thought 
content centered on her physical ability to handle training.  
She was pronounced not psychotic at the time, but she seemed 
overly concerned about dying.  The examiner found that the 
veteran appeared to be motivated for further service and that 
she desired to be retained in the Navy.  The examiner's 
impression was adjustment disorder.  The examiner recommended 
return to full duty.

The veteran was subsequently transferred to San Diego, 
California for advanced schooling.  While there she was given 
non-judicial punishment (NJP) on two occasions, and was 
dropped from advanced schooling.  

Shortly after being transferred to the Naval Hospital in 
Oakland, California (Oak Knoll), the veteran was referred to 
psychiatry in September 1988 to determine her fitness for 
duty.  She was reported to have significant problems 
adjusting to the demands of her job and making social 
adjustments regarding the making of new friends.  She 
presented as a rather immature female with limited social 
skills.  She gave a history of having been in weekly 
psychotherapy for approximately six months before enlisting, 
and stated that both her therapist and her parents encouraged 
her to enlist in the military as a means of learning to be 
independent.  The examiner noted many visits to sick call, 
often with few physical findings, and expressed a belief that 
many of the veteran's complaints were secondary to her 
immaturity and low tolerance for stress, as well as poor 
coping skills.  

Results of the psychological testing indicated significant 
dependent and borderline personality features.  The 
examiner's impression was mixed personality disorder that 
existed prior to service (EPTS).  The examiner also found 
that the veteran's personality disorder was considered 
sufficiently severe as to preclude further useful military 
service.  It was considered highly unlikely that the veteran 
would be able to adapt, and would continue to prove to be a 
major source of concern to her supervisors.  The examiner 
made a "very strong recommendation" for administrative 
separation, it being considered to be in the best interests 
of both the veteran and the service.  

Shortly after the September 1988 evaluation the veteran was 
recommended for group therapy for her stress.  In December 
1988 a physician's assistant recommended a psychiatric 
consultation due to the veteran's anxiety reaction.  In a 
June 1989 consultation at the Letterman Army Hospital, the 
veteran was diagnosed with personality disorder (not 
otherwise specified), was recommended for group therapy, and 
placed on a waiting list.  In July 1989 the veteran presented 
at the emergency room at Oak Knoll, where she was interviewed 
for suicidal ideation.  She was diagnosed with paranoid 
ideation.

Later in July 1989 the veteran was treated following an 
altercation with a former boyfriend.  The veteran admitted an 
ongoing infatuation with the former boyfriend.  The examiner 
noted the veteran's longstanding difficulties dating well 
back to early adolescence, her ongoing psychotherapy, and her 
continued escalating behavioral problems, as had been 
predicted earlier.  The examiner noted that it was now 
reaching the point where a decision needed to be made 
regarding whether the command was going to initiate 
administrative separation action.  The examiner's impression 
was personality disorder (not otherwise specified, EPTE), 
with histrionic and borderline features, and the examiner 
strongly recommended administrative separation from service.  
The examiner concluded that the severity of the veteran's 
personality disorder was such that there was little 
expectation that her behavior would change to any significant 
degree, and it was not a situation that was amenable to 
psychotherapeutic intervention.  

The veteran continued to have difficulties, and was 
subsequently discharged in April 1990 under other than 
honorable conditions.  The veteran later petitioned for a 
change in the nature of her discharge, which was granted by 
the Naval Discharge Review Board, which changed the 
characterization of the her discharge to "honorable."  

A VA medical mental disorders examination was provided in 
June 1997.  Utilizing The American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV) criteria, the diagnosis was reported as follows:  DSM-IV 
Axis I (clinical disorders and other conditions that may be a 
focus of clinical attention) diagnosis was OCD.  Axis II 
(personality disorders and mental retardation) diagnosis was 
borderline personality disorder.  Axis III (general medical 
conditions) diagnosis was deferred .  In Axis IV 
(psychosocial and environmental problems) the examiner noted 
that the veteran's problems were mild as she lived in a very 
structured and stable environment.  

The record shows that OCD diagnosis is essentially unchanged 
since the VA examination.  A mental health assessment consult 
note from VAMC Albuquerque dated in August 2002 diagnosed the 
veteran with OCD.

As noted above, the veteran appeared at a Travel Board 
hearing before the undersigned Veterans Law Judge in 
September 2004.  The veteran stated that she had received 
some basic counseling in elementary school, and that she was 
seeing a psychiatrist prior to service for treatment of 
attention deficit disorder.  She stated that she was 
medicated as part of that treatment, that she had told her 
recruiter about the treatment and medication, and that the 
recruiter had told her stop taking the medication prior to 
entering service and to never bring it up while in the Navy.  

Also in testimony before the undersigned, S.M., Ph.D. stated 
that it was impossible to determine if the veteran's OCD 
began in service, but, at the very least, her underlying 
condition, what is now diagnosed as OCD, was aggravated by 
her being in service.  Dr. S.M. noted that many of the same 
behaviors present in OCD are also present in attention 
deficit disorder, and that a pre-service diagnosis of 
attention deficit disorder therefore may very well have been 
OCD which was manifesting in a different way in an adolescent 
than it does in an older person who is under stress.  In 
response to questioning, Dr. S.M. opined that there was a 
permanent worsening of the veteran's underlying condition as 
a result of military service. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  

Here, as discussed above, the record shows a current 
diagnosis of OCD.  The veteran's SMRs give clear evidence of 
a mental disorder, which surfaced almost immediately after 
entering service, and which was aggravated by the stresses of 
military service, resulting in discharge.  Though the 
veteran's disorder was not diagnosed specifically as OCD 
while in service, the opinion of Dr. S.M., expressed at the 
September 2004 Board hearing, provides a basis for concluding 
that the veteran's OCD as likely as not had its onset during 
her military service.  Although there is strong suggestion 
that OCD may have existed prior to the veteran's military 
service, the evidence is not sufficient to rebut the 
presumption of soundness that applies in this case.  
38 C.F.R. § 3.304(b) (2004).  Therefore, despite the 
diagnoses of personality disorder during service and Dr. 
S.M.'s testimony that a pre-service diagnosis of attention 
deficit disorder might have been the beginning of an OCD, the 
Board finds that the evidence, when construed in the 
veteran's favor, equally shows that psychiatric problems she 
experienced in service represented the prodromal signs of 
OCD.  Dr. S.M.'s testimony also established medical evidence 
of a nexus between the current disability and the in-service 
disease.  Accordingly, with resolution of reasonable doubt in 
the veteran's favor, service connection is warranted.


ORDER

Service connection for OCD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



